BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-15-00014-CV

                                 William H. Scurlock

                                            v.

                                  John M. Hubbard

        (No. 14C1653-102 IN 102ND DISTRICT COURT OF BOWIE COUNTY)


TYPE OF FEE                    CHARGES      PAID       BY
MOTION FEE                         $10.00   E-PAID     CORY J. FLOYD
MOTION FEE                         $10.00   E-PAID     JANET L. ORR
MOTION FEE                         $10.00   E-PAID     JANET L. ORR
STATEWIDE EFILING FEE              $20.00   PAID       NORTON & WOOD, LLP
SUPREME COURT CHAPTER 51 FEE       $50.00   PAID       NORTON & WOOD, LLP
INDIGENT                           $25.00   PAID       NORTON & WOOD, LLP
FILING                            $100.00   PAID       NORTON & WOOD, LLP
CLERK'S RECORD                    $132.00   PAID       WILLIAM SCURLOCK


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                     IN TESTIMONY WHEREOF,
                                                     witness my hand and the Seal of
                                                     the COURT OF APPEALS for
                                                     the Sixth District of Texas, this
                                                     August 6, 2015.

                                                     DEBRA AUTREY, CLERK



                                                     By ___________________________
                                                                             Deputy